DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-11 in the reply filed on 10/11/2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yi et al. (US 2017/0345886 A1, hereinafter Yi).
With regards to claim 1, Yi discloses a capacitor formation method, (FIGS. 1-14) which is characterized in and involves: 
providing a substrate, (substrate 100) an electrical contact portion (contact plug 140) being formed on the substrate; (See FIG. 4) 
forming alternately stacked supporting layers (supporters 160/170/180) and sacrificial layers (mold layers 152/154/156) on a surface of the substrate; (See FIG. 6)

forming a lower electrode layer (electrode 200) covering an inner surface of the capacitor holes, the lower electrode layer being connected to the electrical contact portion; (See FIG. 6) 
removing the sacrificial layers; (See FIGS. 7-11, showing the removal process) 
forming a capacitor dielectric layer (dielectric layer 202) and an upper electrode layer (upper electrode 204) successively on inner and outer surfaces of the lower electrode layer and on the surface of the supporting layers. (See FIG. 12, showing the subsequent formation of the dielectric 202 and the electrode 204 along surfaces of the electrode 200 and the supports 160/170/180)

With regards to claim 2, Yi discloses the capacitor formation method according to claim 1, wherein forming the at least two capacitor holes comprises: 
forming a mask layer (at least mask 190) on a surface of the alternately stacked supporting layers and sacrificial layers; (See FIG. 4) 
patterning the mask layer so that at least two openings are formed in the mask layer above the electrical contact portion; (See FIG. 4) 
etching the alternately stacked supporting layers and sacrificial layers to the surface of the electrical contact portion along the openings; and forming the capacitor holes. (See FIG. 5)

With regards to claim 7, Yi discloses the capacitor formation method according to claim 1, wherein forming the at least two capacitor holes comprises: 
forming a first mask layer (mask 158) on the surface of the alternately stacked supporting layers and sacrificial layers, etching the first mask layer, (See FIG. 5) and forming a concave portion in the first mask layer with the concave portion located above the electrical contact portion; (See FIG. 5, where the concave portion is above the electrical contact portion) 
forming a second mask layer covering the inner surface of the concave portion and the surface of the first mask layer;  (See FIG. 4, where the second mask is formed and then patterned as shown)
patterning the second mask layer; (See FIG. 4)
forming at least two openings in the second mask layer at a bottom of the concave portion; (See FIG. 4, showing the openings)
etching the alternately stacked supporting layers and sacrificial layers to the surface of the electrical contact portion along the openings; and forming the capacitor holes. (See FIG 5, showing the etching)

Allowable Subject Matter
Claims 3-6 and 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249. The examiner can normally be reached M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812